Citation Nr: 0825481	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  07-37 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremities, to include as 
secondary to service-connected bilateral residuals of frozen 
feet.

2.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremities, to include as 
secondary to service-connected bilateral residuals of frozen 
feet.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD


D. Orfanoudis

INTRODUCTION

The veteran had active service from March 1944 to October 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the above claims.


FINDINGS OF FACT

1.  Peripheral neuropathy of the right lower extremities was 
not incurred in, or aggravated by, service, nor is it 
secondary to a service-connected disability.

2.  Peripheral neuropathy of the left lower extremities was 
not incurred in, or aggravated by, service, nor is it 
secondary to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for peripheral neuropathy of the right lower extremities are 
not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  The criteria for the establishment of service connection 
for peripheral neuropathy of the left lower extremities are 
not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).





							[Continued on next page]

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in December 2005, January 2006, and January 
2007, the veteran was notified of the evidence not of record 
that was necessary to substantiate his claims.  He was told 
what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  He 
was, in essence, told to submit all relevant evidence he had 
in his possession.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in January 2007.  Adequate notice has been provided to 
the veteran prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant available 
service, VA, and private medical treatment records have been 
obtained.  The veteran has also been afforded appropriate VA 
examinations.  Under such circumstances, there is no duty to 
provide another examination or to obtain an additional 
medical opinion.  Id.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Peripheral neuropathy of both lower extremities

The veteran contends that he currently has peripheral 
neuropathy of both lower extremities that are etiologically 
related to service, to include as secondary to his service-
connected bilateral residuals of frozen feet.

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2007); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.



Having carefully considered the veteran's claims in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claims and the appeal will be denied.

The veteran's service medical records are negative for any 
complaints or treatment involving peripheral neuropathy of 
the lower extremities.

A VA examination report dated in April 1946 shows that the 
veteran reported residuals of bilateral trench foot which 
included coldness, numbness, and discoloration when the 
weather was cold and damp.  The diagnosis was bilateral 
residuals of trench foot.

A VA examination report dated in May 1952 shows that the 
veteran reported excessive sweating of the feet, 
hypersensitivity to cold, and athlete's foot in the summer 
time.  The diagnosis was mild residuals of trench feet.

A VA examination report dated in April 1954 shows that the 
veteran reported numbness and stinging sensation of the feet 
in cold or damp weather.

A VA examination report dated in July 1997 shows that the 
veteran reported getting trench foot while on active duty, 
and that he also fractured his ankle after getting blown off 
a tank.  He also reported post-service treatment for gout, a 
left heel spur, and athletes foot.  The examiner concluded 
that there were mild subjective complaints referable to the 
ankle, but no signs of degenerative arthritis. 

Private medical treatment records from Foot Solutions dated 
in April 2004 shows that the veteran was being fitted for 
shoes and inserts under the Medical Therapeutic Shoe Bill for 
Diabetics.

A VA examination report dated in January 2006 shows that the 
veteran reported while hospitalized in England for a 
fractured left ankle, he was residing in a tent and  had to 
walk through the snow in order to get into the hospital 
wards, resulting in his feet being exposed to cold.  The 
veteran progressively worsening symptoms which were 
precipitated by cold weather and lying down at night.  He 
described pain, weakness, fatigability, and a feeling of 
electric shock.

A VA examination report dated in March 2006 shows that the 
veteran reported a history of being exposed to cold as set 
forth above.  The diagnosis was residuals of cold injury of 
the feet, bilaterally; cold sensitivity; peripheral 
neuropathy; and no symptoms of degenerative joint disease or 
onychomycosis.

A VA medical opinion dated in May 2006 shows that based upon 
a review of the veteran's entire claims file, the examiner 
concluded that the veteran's current bilateral peripheral 
neuropathy of the lower extremities were less likely related 
to the residuals of cold injury.  The examiner explained that 
if the peripheral neuropathy were due to cold injury, the 
veteran would have complained of neuropathy much earlier than 
2004, but rather would have presented itself at the time of 
the cold injury.  The examiner indicated that the neuropathy 
began only one to two years earlier, about the same time his 
diabetes began, and that most likely, the neuropathy was due 
to diabetes and less likely due to cold injury.

A VA examination report dated in June 2006 shows that the 
veteran reported a history of being exposed to cold as set 
forth above.  The conditions at the time of cold injury were 
described as 40 degrees Fahrenheit, with snow on the ground.  
The exposure was said to last minutes, and the acute symptoms 
were said to have lasted five to seven days.  The veteran 
described no current tissue loss or sensitivity to cold.  He 
described pain and sensations in his feet, and that his feet 
would feel cold at night.  The affected areas included the 
tips of the toes.  Other significant medical problems 
included diabetes, which was discovered in 2004, and 
hypertension.  Upon examination of the veteran, the examiner 
concluded that he absolutely concurred with the May 2006 VA 
opinion.  The examiner indicated that it was clear that the 
veteran's peripheral neuropathy associated with his feet did 
not begin until he was diagnosed with diabetes mellitus, and 
that the symptoms in his feet were related to diabetes and 
not to any event that was claimed to have occurred over 50 
years earlier.



The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for bilateral peripheral neuropathy of the lower 
extremities.  The service medical records are negative for 
any complaints or findings of peripheral neuropathy of the 
lower extremities, and such were not diagnosed until many 
years after service.

The Board finds probative the May 2006 and June 2006 opinions 
of the VA examiners that stated that the veteran's peripheral 
neuropathy of the lower extremities was most likely due to 
his diabetes and less likely due to cold injury.  These 
opinions are considered probative as they were definitive, 
based upon a complete review of the veteran's entire claims 
file, and supported by detailed rationale.  Accordingly, the 
opinions are found to carry significant weight.  Among the 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  In short, the probative 
medical evidence of record establishes that the veteran's 
current bilateral peripheral neuropathy of the lower 
extremities is not etiologically related to his active 
service.  The veteran has not provided any competent medical 
evidence to rebut the opinions against his claim or otherwise 
diminish their probative weight.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995).

Although the veteran has asserted that he has peripheral 
neuropathy the lower extremities sustained during his period 
of active service, the service medical records are negative 
of any such symptoms.  Similarly, there is no diagnosis of 
peripheral neuropathy until 2004, at which time the veteran 
was fitted for diabetic shoes and inserts, which is more than 
59 years following separation from service.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

Additionally, the evidence does not show that the veteran's 
current peripheral neuropathy the lower extremities is 
related to the service-connected bilateral residuals of 
frozen feet, as the competent medical evidence of record has 
attributed the disorder to diabetes mellitus which is not 
currently a service-connected disorder. Similarly, the 
medical evidence of record has not shown that the current 
peripheral neuropathy of the lower extremities is aggravated 
by a service-connected disability. Accordingly, entitlement 
to service connection on a secondary basis is not warranted.  
See 38 C.F.R. § 3.310(a) (2007).

The Board has considered the veteran's statements in support 
of his claim that he has peripheral neuropathy of both lower 
extremities that are related to service, to include his 
service-connected residuals of frozen feet.  While he is 
certainly competent to describe the extent of his current 
symptomatology, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for peripheral neuropathy of the right and left 
lower extremities, to include as secondary to service-
connected bilateral residuals of frozen feet.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claims.  See Gilbert, 1 Vet. App. 
at 53.











							[Contiuned on next page]

ORDER

Service connection for peripheral neuropathy of the right 
lower extremities, to include as secondary to service-
connected bilateral residuals of frozen feet, is denied.

Service connection for peripheral neuropathy of the left 
lower extremities, to include as secondary to service-
connected bilateral residuals of frozen feet, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


